I115th CONGRESS1st SessionH. R. 803IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Ms. Meng introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo direct the United States Postal Service to designate a single, unique ZIP Code for Glendale, New York. 
1.Single, unique ZIP Code for Glendale, New YorkNot later than 180 days after the date of the enactment of this section, the United States Postal Service shall designate a single, unique ZIP Code applicable to the area encompassing only Glendale, New York. 